OPINION ON MOTION FOR REHEARING
The motion for rehearing filed by the appellant, Johnston Investments, Inc., d/b/a Oak Manor Apartments (“Johnston”) asserts that we did not address a point of error. All arguments made in the brief and motion for rehearing were addressed, but we infer from the motion that Johnston now contends that the third point of error puts forth this argument: (1) the release indemnifies Crosby (Johnston’s employee) and all in privity with him; (2) Johnston is in privity with Crosby; (3) therefore, the release indemnifies Johnston and bars recovery from Johnston. This argument fails because “in privity with” does not sufficiently identify Johnston. The motion for rehearing is overruled.